Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant's arguments filed October 5, 2022 have been fully considered but they are not persuasive, because the limitation of “the output torque of the ICE remains the same during both the first-time interval using the first firing fraction and first combustion recipe and the second time- interval using the second firing fraction and the second combustion recipe” is not in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 13, 14, 23, 27, 35, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haft et al DE 102015215360.
	Haft et al teaches operating the ICE at a first firing fraction and a first combustion recipe during a first-time interval and operating the ICE at a second firing fraction and a second combustion recipe during a second time interval after the first-time interval, wherein the ICE generates the output torque during both the first-time interval using the first firing fraction and first combustion recipe and the second time interval using the second firing fraction and the second combustion recipe (see claim 1, abstract).
Claim(s) 1, 5, 12-15, 23, 27, 34-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner et al (DE 10 2007 006 937).
	Werner et al teaches operating the ICE at a first firing fraction and a first combustion recipe during a first-time interval and operating the ICE at a second firing fraction and a second combustion recipe during a second time interval after the first-time interval, wherein the ICE generates the output torque during both the first-time interval using the first firing fraction and first combustion recipe and the second time interval using the second firing fraction and the second combustion recipe (see [0041]).
Allowable Subject Matter
Claims 2-4, 6-11, 16-22, 24-26, 28-33, 38-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI H HUYNH whose telephone number is (571)272-4844. The examiner can normally be reached Monday - Friday 8:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI H HUYNH/Primary Examiner, Art Unit 3747